DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/23/2019.
With respect to the species of emulsifier, this species was expanded to include PEG-100 stearate. 

Response to Arguments/Remarks
	All of Applicant’s arguments/remarks filed 9/7/2021 have been fully considered and are summarized below.
	Applicant remarks that they are not required to demonstrate a synergistic effect for the addition of any two materials as the claims nor the specification are directed to such synergy, therefore its improper for the office to assert that no evidence of synergy has been demonstrated.
While Applicants are not required to show synergy, Applicants have not provided enough evidence showing an unexpectedly superior effect. As previously discussed, the prior art teaches that all the components individually (1,2-diol, zinc carbonate, hydrophobic silica) have sebum reducing effects, thus a person of skill in the art would expect a composition having 1,2-diol and silica/zinc carbonate to have greater sebum removal (additive effect) than a composition simply having one of these compounds. 
Applicant remarks that the claims as amended are commensurate in scope with the data presented.
This is persuasive in part.  While Applicants have amended the claims to recite the tested diol and solid particle, Applicant have not presented evidence showing that the entire claimed concentration range would have the same or similar effect.  There is insufficient data to ascertain a trend over the entire claimed range.
Applicant remarks on page 12 that there should be something in the prior art that suggest the desirability of combining the reference in such a manner to arrive at the claimed invention to provide the results of the present invention. 
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft.   In the instant case, the prior art teaches both 1,2-decandiol and hydrophobic silica to be functionally equivalent compounds as they .
In response to applicant's argument that the prior art fails to disclose the results of the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants remarks/arguments presented in the last paragraph of page 12 through page 25 were previously presented and addressed by the examiner in the office action mailed 6/7/2021 which is incorporated into the instant action and will not be reiterated.  

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus (US 2010/0324152), Zhou (WO 2009/120602), Karam (US 2017/0065515) and Matsumoto (US 6,136,763). The Schmaus reference is cited on the 9/23/2019 IDS.
The instant claims are directed to a kit comprising a cleansing composition comprising water, 1,2-diol and a solid particle.  The kit further comprises a substrate.
Schmaus discloses cosmetics and dermatological formulations comprising 1,2-decanediol (elected species of 1,2-diol) for the reduction of sebum concentration of the skin (Abs).  The composition reduces and/or prevents greasy shine in particular on greasy-oily skin [0013].  
Schmaus teaches that the composition can be in the form of creams, ointments, lotions, pump sprays, aerosol sprays, etc. [0114]  and can comprise solvents such as propylene glycol (elected species of solvent) [0142 and 0145] and can be in the form of emulsions and advantageously comprise one or more emulsifiers, suitable emulsifiers include fatty alcohol ethoxylates, etc. [0223-0224].
Schmaus further teaches that the 1,2-decanediol can be advantageously combined with thickeners. Suitable thickeners include polymers of acrylic acid and acrylamide [0266-0267].
Example 2 of Schmaus discloses a O/W milk emulsion comprising:
1% 1,2-decanediol (reading on instant claims 1a. (1));
0.10% of sodium carbomer (thickening agent, reading on instant claim 5);
3% propylene glycol (reading on instant claims 6-7);
6% PEG-100 stearate (reading on instant claims 2-4);
Water (reading on aqueous carrier), ethanol, etc.
However, Schmaus doesn’t teach the composition to comprise a hydrophobic silica as elected.
Zhou discloses sebum absorption compositions comprising 1-20% by weight of a sebum absorption ingredient and a volatile solvent (Abs).  Zhou teaches the composition to be used to reduce the appearance of shiny or oily skin [0002].  The sebum absorption ingredient is silica silylate (selected from a finite number of options) [0006].  Zhou teaches the composition to be useful in a method of removing sebum (or absorbing sebum) from the surface of the skin comprising topically applying the composition to the skin [0008].
Both Zhou and Schmaus teach 1,2-decanediol and silica silylate to be compounds used to reduce sebum in the skin, thus the art recognizes these to be functionally equivalent as they are both taught by the prior art to be used for the same purpose, therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date  the claimed invention to add silica silylate to the composition of Schmaus as its prima facie obvious to combine two composition each taught by the prior to be used for the same purpose in order to create a third composition used for the same purpose.  One of skill in the art would have a reasonable expectation of success as the idea of combining them flows logically from their having been individually taught in the prior art, furthermore, Schmaus teaches the composition can be made to comprise ethanol (a volatile solvent).
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 , 1072 (CCPA 1980).”
However, Schmaus and Zhou do not teach the composition to be part of a kit along with a substrate.
Karam discloses compositions and kits of cleansing and moisturizing the body (Abs).  Kits can be prepared comprising one or more compositions and one or more spray bottles and a substrate/removal material (e.g. dry tissue paper) [0012].  The kits comprise one or more compositions of the present 
Matsumoto discloses a method by which sebum is selectively removed from the skin by spraying a liquid composition on to the skin and holding a water absorptive or oil absorptive material against the skin to remove the sebum together with the liquid composition (Abs).  The absorptive material include a polymer gel, porous material and fibrous material and mixtures thereof.  Specific fibrous materials include cotton (selected from a finite number of options), but holding such material against the skin, sebum can be removed selectively with the sprayed liquid composition (Col. 3, lines 20-35 and Col. 4, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Schmaus and Zhou into a kit comprising a spray dispenser and absorptive materials (substrate/removal material), such as cotton substrates, as taught by Karam as Matsumoto teaches that these items can be used together to selectively remove sebum from the skin and Karam shows that kits containing spray formulations and removal substrates are known in the art.  Furthermore, both Schmaus and Matsumoto teach sebum removal from skin and Schmaus teaches a milk emulsion and teaches that suitable compositional forms include pump sprays.
Claim 1 recites “…for cleansing and refreshing the hair and the scalp” and  “leave-on…cleansing composition”, this is a recitation of intended use.  As the prior art makes obvious the claimed structural limitations, the composition of the prior art is expected to be capable of being a leave-on cleansing composition, which cleanses and refreshes the hair and scalp.
Claim 1 recites “the interfacial tension…. 75 dyn/cm.” This is an expected property of the claimed composition, as the prior art teaches the elected 1,2-diol and solid particle in the claimed amounts, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus (US 2010/0324152), Zhou (WO 2009/120602), Karam (US 2017/0065515) and Matsumoto (US 6,136,763), as applied to claims 1-7 and 10-12 above, and further in view of Mausner (US 5,658,580) and Staton (US 5,801,214).
As discussed above, the above references make obvious the limitations of claims 1-7 and 10-12, however they do not teach the composition to have the emulsifier and polymeric rheology modifier as elected.
Mausner discloses a skin cream composition which reduced the extent of sebum and/or oil on the skin (Abs).  Mausner teaches that the composition can have a complex consisting of polyacrylamide, C13-14 isoparaffin, laureth-7 and water (Sepigel 305).  This complex imparts the desired rheological properties, namely smoothness, and bulk to the composition.
Staton teaches Sepigel 305 to be a thickening and stabilizing agent in the form of a polyacrylamide composition together with non-ionic emulsifiers (Col. 4, lines 10-15).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Sepigel 305 to the composition of Schmaus for its use as an emulsifier and thickening agents, and Mausner teaches that the complex imparts the desired rheological properties, namely smoothness, and bulk to the composition.  One of skill in the art would have a reasonable expectation of success as Schmaus teaches that emulsifiers such as fatty alcohol ethoxylates and thickening agents can be successfully added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 16/209294 in view of Karam (US 2017/0065515) and Matsumoto (US 6,136,763). US’294 discloses an aqueous composition as claimed comprising 1,2-diol, solid particles and aqueous carrier as claimed in amounts overlapping with the claimed ranges.  While US’294 teaches a rinse off composition instead of a leave on composition, both compositions have the same structure and “leave-on” is a recitation of intended use, therefore as they have identical structure, the composition of US’294 is capable of being a leave-on composition.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition JP’294 into a kit comprising a spray dispenser and absorptive materials (substrate/removal material), such as cotton substrates, as taught by Karam as Matsumoto teaches that these items can be used together to selectively remove sebum from the skin and Karam shows that kits containing spray formulations and removal substrates are known in the art.  Furthermore, both JP’294 and Matsumoto teach compositions for cleansing skin and sebum . 
Claim 1 recites “…for cleansing and refreshing the hair and the scalp” and  “leave-on…cleansing composition”, this is a recitation of intended use.  As the prior art makes obvious the claimed structural limitations, the composition of the prior art is expected to be capable of being a leave-on cleansing composition, which cleanses and refreshes the hair and scalp.
Claim 1 recites “the interfacial tension…. 75 dyn/cm.” This is an expected property of the claimed composition, as the prior art teaches the elected 1,2-diol and solid particle in the claimed amounts, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of copending Application No. 16/209267 in view of Karam (US 2017/0065515) and Matsumoto (US 6,136,763). US’267discloses an aqueous composition as claimed comprising 1,2-diol, solid particles, nonionic emulsifier ,polymeric rheology modifier,  and aqueous carrier as claimed in amounts overlapping with the claimed ranges.  However, US’267 doesn’t teach a kit as claimed.  The teachings of Karam and Matsumoto as discussed above and are incorporated into this rejection.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition JP’267 into a kit comprising a spray 
Claim 1 recites “…for cleansing and refreshing the hair and the scalp” and  “leave-on…cleansing composition”, this is a recitation of intended use.  As the prior art makes obvious the claimed structural limitations, the composition of the prior art is expected to be capable of being a leave-on cleansing composition, which cleanses and refreshes the hair and scalp.
Claim 1 recites “the interfacial tension…. 75 dyn/cm.” This is an expected property of the claimed composition, as the prior art teaches the elected 1,2-diol and solid particle in the claimed amounts, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 and 10-14 of copending Application No. 16/000320 in view of Karam (US 2017/0065515) and Matsumoto (US 6,136,763). US’320 discloses an aqueous composition as claimed comprising 1,2-diol, solid particles and aqueous carrier as claimed in amounts overlapping with the claimed ranges and non-ionic emulsifiers.  However, US’320 doesn’t teach a kit as claimed.  The teachings of Karam and Matsumoto as discussed above and are incorporated into this rejection.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition US’320 into a kit comprising a spray dispenser and absorptive materials (substrate/removal material), such as cotton substrates, as taught by Karam as Matsumoto teaches that these items can be used together to selectively remove sebum from the skin and Karam shows that kits containing spray formulations and removal substrates are known in the art.  Furthermore, both US’320 and Matsumoto teach compositions for cleansing skin and sebum .

Claim 1 recites “the interfacial tension…. 75 dyn/cm.” This is an expected property of the claimed composition, as the prior art teaches the elected 1,2-diol and solid particle in the claimed amounts, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613